Citation Nr: 1442897	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.
When this issue was before the Board in April 2013, September 2013, and January 2014, it was remanded for additional development. 

The record before the Board consists of electronic records known within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Veteran seeks service connection for a psychiatric disability.

The report of a June 2011 VA examination notes that the Veteran had been hospitalized in 1991 and 1999 for mental health treatment.  Also, an April 2013 VA examination report indicates that the Veteran had been hospitalized in 1993 due to nightmares.  Documentation of these hospitalizations is not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  Therefore, further development to obtain any available records pertaining to these hospitalizations and any other outstanding records pertinent to the veteran's claim is in order.

In September 2013, the Board remanded this claim to obtain a VA examination, instructing the examiner to identify each acquired psychiatric disorder present during the period of the claim and to provide an opinion regarding each disorder as to whether there was a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to service.  However, in the resulting November 2013 examination report, the examiner only provided an opinion addressing the etiology of the Veteran's depression and not his other diagnosed psychiatric disabilities.

Consequently, the Board again remanded this case in January 2014 for an addendum opinion.  It required the examiner to identify all acquired psychiatric disorders that had been present since the Veteran filed his claim in August 2009, and for each such disorder to provide an opinion as to whether there was a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  The Board specifically requested separate opinions for anxiety disorder, not otherwise specified and mood disorder, not otherwise specified.

In the resulting March 2014 addendum opinion, the examiner identified each diagnosed psychiatric disability and stated that the prevailing symptom in the Veteran's psychiatric history was depression.  The examiner then opined that the Veteran's depressive disorder was not caused or aggravated by military service.  However, contrary to the Board's specific instructions, the examiner did not provide opinions as to whether there was a 50 percent or better probability that the Veteran's anxiety disorder or mood disorder originated during service or were otherwise etiologically related to his period of service.  Because the examiner did not substantially comply with the remand directives, this claim must be remanded for yet another addendum opinion addressing the etiology of each acquired psychiatric disorder present during the period of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include treatment records from the Veteran's 1991, 1993, and 1999 hospitalizations.

2.  Then, the RO or the AMC should obtain an opinion from a psychologist or psychiatrist (other than the March 2014 VA examiner) regarding the Veteran's psychiatric disorders.  All pertinent evidence in VBMS and Virtual VA must be made available to and reviewed by the psychologist or psychiatrist.  The psychologist or psychiatrist should identify each acquired psychiatric disorder present during the period of the claim, to include depressive disorder; anxiety disorder, not otherwise specified; and mood disorder, not otherwise specified.  With respect to each identified acquired psychiatric disorder, the psychologist or psychiatrist should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's service.

The rationale for the opinions must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



